{¶ 1} As the majority correctly indicates, there is no requirement that a Civ.R. 60(B) motion be supported by affidavit or other sworn testimony. The absence of such material prevents the granting of the motion without an evidentiary hearing. However, a court must still hold an evidentiary hearing if the motion contains enough specificity to support the GTE test. Landmark Am. v. Overholt (July 12, 2000), 9th Dist. No. 3036-M. Appellee's motion here contained sufficient operative facts. Consequently, although I agree the trial court erred in automatically granting appellee's motion, I would remand for the court to hold an evidentiary hearing.